DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               PEOPLE’S TRUST INSURANCE COMPANY,
                            Appellant,

                                      v.

                           MAXINE SPALDING,
                               Appellee.

                              No. 4D21-1564

                            [November 3, 2021]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John B. Bowman, Judge; L.T. Case No.
CACE20-009898.

   Mark D. Tinker and Mary Lou Cuellar-Stilo of Cole, Scott & Kissane,
P.A., Tampa, and Brett Frankel and Jonathan Sabghir of People’s Trust
Insurance Company, Deerfield Beach, for appellant.

  Steven E. Gurian of Marin, Eljaiek, Lopez, & Martinez, P.L., Coconut
Grove, for appellee.

                         CONFESSION OF ERROR

PER CURIAM.

     We accept Appellee’s confession of error. The circuit court erred in
concluding that the Appellant waived its right to appraisal under the
policy. The insurer’s suit sought to enforce the provisions of the policy,
including the appraisal provision. The insurer never took any action
inconsistent with the right to appraisal. See Fla. Ins. Guar. Ass’n v.
Branco, 148 So. 3d 488, 493 (Fla. 5th DCA 2014) (recognizing that the
primary focus when determining whether the right to appraisal has been
waived is whether the party “acted inconsistently with their appraisal
rights”). The circuit court’s April 8, 2021 order is reversed, and this matter
is remanded for further proceedings.

    Reversed and remanded.
LEVINE, FORST, and KUNTZ, JJ., concur.

                          *         *      *

   Not final until disposition of timely filed motion for rehearing.




                                    2